Name: COMMISSION REGULATION (EC) No 1539/97 of 31 July 1997 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 1 . 8 . 97 EN Official Journal of the European Communities No L 206/29 COMMISSION REGULATION (EC) No 1539/97 of 31 July 1997 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 587/96 (2), and in particular Article 17 (3) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EC) No 1452/97 (  '); Whereas it follows from the application of the detailed rules contained in Regulation (EC) No 1452/97 to the information known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein , HAS ADOPTED THIS REGULATION: Article 1 The export refunds to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EC) No 1452/97 are hereby altered, in respect of the products set out in the Annex hereto , to the amounts set out therein . Article 2 This Regulation shall enter into force on 1 August 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 206, 16 . 8 . 1996, p. 21 . 1 OJ No L 198 , 25 . 7 . 1997, p. 11 . No L 206/30 EN Official Journal of the European Communities 1 . 8 . 97 ANNEX to the Commission Regulation of 31 July 1997 fixing the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount Product code Destination (*) Amount \ of refund of refund 0401 10 10 9000 970 2,327 0402 21 99 9600 + 124,73 » » »  0402 21 99 9700 + 1 30,38 0401 10 90 9000 970 2,327 0402 21 99 9900 0402 29 15 9200 4 ­ 4- 136,76 0,5985 0401 20 11 9100 +  0402 29 15 9300 + 0,90540401 20 11 9500 970 3,597 0402 29 15 9500 ... + 0,9538 0401 20 19 9100 + 0402 29 15 9900 + 1,0262 0401 20 19 9500 970 3,597 0402 29 19 9200 0402 29 19 9300 + + 0,5985 0,9054 0401 20 91 9100 + 4,551 0402 29 19 9500 + 0,9538 0401 20 91 9500 + 5,302 0402 29 19 9900 + 1 ,0262 0401 20 99 9100 + 4,551 0402 29 91 9100 + 1,0334 0401 20 99 9500 + 5,302 0402 29 91 9500 + 1,1258 0401 30 11 9100 + 6,803 0402 29 99 9100 + 1,0334 0401 30 11 9400 4 ­ 10,50 0402 29 99 9500 + 1,1258 0401 30 11 9700 + 15,77 0402 91 11 9110 + 0401 30 19 9100 + 6,803 0401 30 19 9400 + 10,50 0402 91 11 9120 + 4,551 0401 30 19 9700 + 15,77 0402 91 11 9310 + 13,30 0401 30 31 9100 + 38,32 0402 91 11 9350 + 16,29 0401 30 31 9400 + 59,85 0402 91 11 9370 + 19,81 0401 30 31 9700 + 66,00 040291 19 9110 +  0401 30 39 9100 + 38,32 0402 91 19 9120 + 4,551 0401 30 39 9400 + 59,85 0402 91 19 9310 + 13,30 0401 30 39 9700 + 66,00 0402 91 19 9350 + 16,29 0401 30 91 9100 + 75,22 0402 91 19 9370 + 19,81 0401 30 91 9400 + 110,55 0402 91 31 9100 + 8,9910401 30 91 9700 + 129,01 0401 30 99 9100 + 75,22 0402 91 31 9300 + 23,42 0401 30 99 9400 + 110,55 0402 91 39 9100 4 ­ 8,991 0401 30 99 9700 + 129,01 0402 91 39 9300 + 23,42 0402 10 11 9000 + 59,85 0402 91 51 9000 + 10,50 0402 10 19 9000 + 59,85 0402 91 59 9000 + 10,50 0402 10 91 9000 + 0,5985 0402 91 91 9000 + 75,22 0402 10 99 9000 + 0,5985 0402 91 99 9000 + 75,22 0402 21 11 9200 + 59,85 0402 99 11 9110 + 0402 21 11 9300 + 90,54 0402 99 11 9130 4 ­ 0,0456 0402 21 11 9500 + 95,38 0402 99 11 9150 4 ­ 0,1269 0402 21 11 9900 + 102,60 0402 21 17 9000 + 59,85 0402 99 11 9310 4 ­ 15,33 0402 21 19 9300 + 90,54 0402 99 11 9330 + 18,40 0402 21 19 9500 + 95,38 0402 99 1 1 9350 + 24,46 0402 21 19 9900 + 102,60 0402 99 19 9110 4 ­  0402 21 91 9100 + 103,34 0402 99 19 9130 4 ­ 0,0456 0402 21 91 9200 + 104,05 0402 99 19 9150 4 ­ 0,1269 0402 21 91 9300 + 105,34 0402 99 19 9310 4 ­ 15,33 0402 21 91 9400 + 112,58 0402 99 19 9330 4 ­ 18,40 0402 21 91 9500 + 115,09 0402 99 19 9350 + 24,46 0402 21 91 9600 + 124,73 0402 99 31 9110 li+ 0,0975 0402 21 91 9700 4 ­ 130,38 0402 21 91 9900 + 136,76 0402 99 31 9150 + 25,47 0402 21 99 9100 + 103,34 0402 99 31 9300 4 ­ 0,3832 0402 21 99 9200 + 104,05 0402 99 31 9500 + 0,6600 0402 21 99 9300 + 105,34 0402 99 39 9110 4 ­ 0,0975 0402 21 99 9400 + 112,58 0402 99 39 9150 + 25,47 0402 21 99 9500 + 115,09 0402 99 39 9300 + 0,3832 1 . 8 . 97 EN Official Journal of the European Communities No L 206/31 Product code Destination (*) Amountof refund Product code Destination (*) Amount of refund 0402 99 39 9500 + 0,6600 0404 90 29 9160 + 129,22 0402 99 91 9000 + 0,7522 0404 90 29 9180 + 135,53 0402 99 99 9000 + 0,7522 0404 90 81 9100 + 0,5884 0403 10 11 9400 +  0404 90 81 9910 + 0403 10 11 9800 + 0404 90 81 9950 4,551 + 15,200403 10 13 9800 + 0403 10 19 9800 + 6,803 0404 90 83 9110 + 0,5884 0403 10 31 9400 +  0404 90 83 9130 + 0,8973 0403 10 31 9800 +  0404 90 83 9150 + 0,9453 0403 10 33 9800 + 0,0456 0404 90 83 9170 + 1,0168 0403 10 39 9800 + 0,0680 0404 90 83 9911 + _ 0403 90 1 1 9000 + 58,84 0404 90 83 9913 + 0,0456 0403 90 13 9200 + 58,84 0404 90 83 9915 + 0,0680 0403 90 13 9300 + 89,73 0403 90 13 9500 + 94,53 0404 90 83 9917 + 0,1050 0403 90 13 9900 + 101,68 0404 90 83 9919 + 0,1577 0403 90 19 9000 + 102,44 0404 90 83 9931 + 15,20 0403 90 31 9000 + 0,5884 0404 90 83 9933 + 18,24 0403 90 33 9200 + 0,5884 0404 90 83 9935 + 24,24 0403 90 33 9300 + 0,8973 0404 90 83 9937 + 25,22 0403 90 33 9500 + 0,9453 0404 90 89 9130 + 1,0244 0403 90 33 9900 + 1,0168 0404 90 89 9150 + 1,1159 0403 90 39 9000 + 1,0244 0403 90 51 9100 970 2,327 0404 90 89 9930 + 0,4601 ... 0404 90 89 9950 + 0,6600 0403 90 51 9300 +  0404 90 89 9990 + 0,7522 0403 90 53 9000 + 4,551 0405 10 11 9500 + 176,10 0403 90 59 9110 + 6,803 0405 10 11 9700 + 180,50 0403 90 59 9140 + 10,50 0405 10 19 9500 + 176,10 0403 90 59 9170 + 15,77 0405 10 19 9700 + 180,50 0403 90 59 9310 + 38,32 0405 10 30 9100 + 176,10 0403 90 59 9340 + 59,85 0403 90 59 9370 + 66,00 0405 10 30 9300 + 1 80,50 0403 90 59 9510 + 75,22 0405 10 30 9500 + 176,10 0403 90 59 9540 + 110,55 0405 10 30 9700 + 180,50 0403 90 59 9570 + 129,01 0405 10 50 9100 + 176,10 0403 90 61 9100 +  0405 10 50 9300 + 180,50 0403 90 61 9300 +  0405 10 50 9500 + 176,10 0403 90 63 9000 + 0,0456 0405 10 50 9700 + 180,50 0403 90 69 9000 + 0,0680 0405 10 90 9000 + 187,100404 90 21 9100 4 ­ 58,84 0404 90 21 9910 + 0405 20 90 9500 + 165,09 0404 90 21 9950 + 13,18 0405 20 90 9700 + 171,69 0404 90 23 9120 + 58,84 0405 90 10 9000 4 ­ 228,00 0404 90 23 9130 + 89,73 0405 90 90 9000 + 180,50 0404 90 23 9140 + 94,53 0406 10 20 9100 + 0404 90 23 9150 + 101,68 0406 10 20 9230 037 _ 0404 90 23 9911 +  039 0404 90 23 9913 + 4,551 099 22,83I0404 90 23 9915 + 6,803 0404 90 23 9917 + 10,50 400 23,48 0404 90 23 9919 + 15,77 34,25 0404 90 23 9931 + 13,18 0406 10 20 9290 037  0404 90 23 9933 + 16,15 039  0404 90 23 9935 + 19,63 099 21,24 0404 90 23 9937 + 23,21 400 15,29 0404 90 23 9939 + 24,26 ... 31,86 0404 90 29 9110 + 102,44 0406 10 20 9300 037 0404 90 29 9115 + 103,11 0404 90 29 9120 + 104,40 039 0404 90 29 9130 + 111,59 099 9,329 0404 90 29 9135 + 114,05 400 7,834 0404 90 29 9150 + 123,60 ... 13,99 No L 206/32 ( EN Official Journal of the European Communities 1 . 8 . 97 Product code Destination (") Amount of refund Product code Destination f) Amountof refund 0406 10 20 9610 037 0406 20 90 9990 +  039  0406 30 31 9710 037  099 30,98 039  400 33,28 099 11,92 ». » 46,46 400 8,346 0406 10 20 9620 037  ... 17,88 039  0406 30 31 9730 037 099 31,42 039 _ 400 36,49 099 17,49 ».. 47,12 400 12,25 0406 10 20 9630 037  I I 26,24 039  099 35,06 0406 30 31 9910 037 400 41,20 039  ... 52,60 099 11,92 0406 10 20 9640 037  400 8,346 039  17,88 099 51,54 0406 30 31 9930 037  400 48,35 039  ... 77,30 099 17,49 0406 10 20 9650 037  400 12,25 039  ... 26,24 099 42,95 0406 30 31 9950 037  400 25,44 039 ... 64,42 099 25,45 0406 10 20 9660 +  400 17,81 0406 10 20 9830 037  ... 38,17 039  0406 30 39 9500 037 099 15,93 039 400 13,38 099 17,49 ... 23,89 400 12,25 0406 10 20 9850 037  039 I 26,24  099 19,31 0406 30 39 9700 037  400 16,22 039  ... 28,97 099 25,45 0406 10 20 9870 +  400 17,81 0406 10 20 9900 +  I 38,17 0406 20 90 9100 +  0406 30 39 9930 037  0406 20 90 9913 037  039  039  099 25,45 099 35,62 400 17,81 400 31,59 ... 38,17 ... 53,43 0406 30 39 9950 037  0406 20 90 9915 037  039 039  099 28,78 099 47,01 400 21,14 400 42,12 ... 43,16 ... 70,51 I l 0406 30 90 9000 037  0406 20 90 9917 037  039 039  099 49,94 099 30,19 400 44,75 400 21,14 ... 74,92 ... 45,28 0406 20 90 9919 037  0406 40 50 9000 037  039  039  099 55,82 099 54,55 400 50,02 400 32,98 ... 83,73 ... 81,82 1 - 8 - 97 1 EN 1 Official Journal of the European Communities No L 206/33 Product code Destination (*) Amountof refund Product code Destination (*) Amount of refund 0406 40 90 9000 037  0406 90 33 9151 037  039  039  099 56,01 099 36,20 400 32,98 400 21,51 ... 84,02 ... 54,29 0406 90 13 9000 037  0406 90 33 9919 037  039  039  099 60,16 099 34,36 400 64,98 400 20,33 .., 90,24 » » » 51,54 0406 90 15 9100 037  0406 90 33 9951 037  039  039  099 62,17 099 36,20 400 68,40 400 20,01 ... 93,25 » * » 54,29 0406 90 17 9100 037 0406 90 35 9190 037 28,95 039 039 28,95 099 62,17 099 61,40 400 64,98 400 75,29 ... 93,25 ... 92,09 0406 90 21 9900 037 0406 90 35 9990 037  039 039  099 61 ,63 099 54,68 400 44,53 400 40,19 ... 92,44 82,02 0406 90 37 9000 037 0406 90 23 9900 037  039 039  45,64 099 60,1 6 099 400 68,40 400 18,57 l 90,24 » * » 68,46 0406 90 61 9000 037 40,61 0406 90 25 9900 037  039 40,61 039 099 65,82 099 46,22 400 57,27 400 21,16 ... 98,72 69,32 0406 90 63 9100 037 37,12 0406 90 27 9900 037  039 37,12 039  099 63,89 099 41,85 400 67,09 400 18,57 ... 95,84 \ 62,78 0406 90 63 9900 037 29,52 0406 90 31 9119 037  039 29,52 039  099 48,93 099 34,36 400 51,39 400 23,01 ... 73,41 » * ¦ 51,54 0406 90 69 9100 +  0406 90 31 9151 037  0406 90 69 9910 037  039  039  099 36,20 099 48,93 400 21,51 400 51,39 ... 54,29 ... 73,41 0406 90 33 9119 037  0406 90 73 9900 037  039  039  099 34,36 099 46,10 400 23,01 400 49,13 ... 51,54 ... 69,15 No L 206/34 EN Official Journal of the European Communities 1 . 8 . 97 Product code Destination (*) Amount of refund Product code Destination (*) Amountof refund 0406 90 75 9900 037 039  0406 90 85 9995 037 039  099 51,97 099 51,97 400 22,27 77,95 400 21,16 77,95 0406 90 76 9100 037 039 0406 90 85 9999 0406 90 86 9100 + +  099 36,79 0406 90 86 9200 037 400 18,14 55,20 039 099 37,17 0406 90 76 9300 037  400 27,65 039 l \ 55,76 099 43,60 0406 90 86 9300 037 400 20,12 039 » » * 65,40 099 38,48 0406 90 76 9500 037  039 400 30,30  099 48,25 57,71 400 23,22 72,38 0406 90 86 9400 037 039 0406 90 78 9100 037  099 43,23 039  400 34,28 099 40,91 * » * 64,84 400 18,14 61 ,36 0406 90 86 9900 037 039 0406 90 78 9300 037  099 54,75 039  400 40,24 099 50,09 ... 82,13 400 20,12 0406 90 87 9100 +  .,, 75,14 0406 90 87 9200 037  0406 90 78 9500 037  039  039  099 30,98 099 50,09 400 25,56 400 23,22 75,14 0406 90 87 9300 037 46,46 0406 90 79 9900 037  039 039  099 35,34 099 37,89 400 28,02 400 19,23 l 53,01 56,83 l 0406 90 87 9400 037 0406 90 81 9900 037  039 039 45,34 099 38,33 099 400 40,19 400 31,71 \ 68,01 » » » 57,50 l 0406 90 85 9910 037 28,95 0406 90 87 9951 037 039 28,95 039  099 59,27 099 52,74 400 75,29 88,90 400 66,33 79,13 0406 90 85 9991 037 039  0406 90 87 9971 037 039 099 54,68 099 52,59 400 40,19 400 34,41 ... 82,02 ... 78,89 1 . 8 . 97 1 EN I Official Journal of the European Communities No L 206/35 Product code Destination Q Amountof refund Product code Destination (*) Amount of refund 0406 90 87 9972 099 20,04 2309 10 19 9100 + 400 13,67 2309 10 19 9200 4 ­  ... 30,06 2309 10 19 9300 +  0406 90 87 9973 037 2309 10 19 9400 +  039 _ 2309 10 19 9500 +  099 47,08 2309 10 19 9600 + 400 2309 10 19 9700 + 24,08 2309 10 19 9800 + +\ 70,62 2309 10 70 9010 0406 90 87 9974 037  2309 10 70 9100 + 13,85 039  2309 10 70 9200 + 18,47 099 52,59 2309 10 70 9300 + 23,09 400 24,08 2309 10 70 9500 + 27,70 ... 78,89 2309 10 70 9600 + 32,32 0406 90 87 9979 037  2309 10 70 9700 + 36,94 039 2309 10 70 9800 + 40,63 099 45,64 2309 90 35 9010 4 ­  400 24,08 2309 90 35 9100 +  ... 68,46 2309 90 35 9200 +  0406 90 88 9100 2309 90 35 9300 + + 2309 90 35 9400 + 0406 90 88 9105 037 2309 90 35 9500 + 039 2309 90 35 9700 + 099 52,46 2309 90 39 9010 + 400 30,30 2309 90 39 9100 +  ... 78,69 2309 90 39 9200 +  0406 90 88 9300 037  2309 90 39 9300 +  039  2309 90 39 9400 +  099 31,84 2309 90 39 9500 +  400 30,30 2309 90 39 9600 + ... 47,77 2309 90 39 9700 + 2309 10 15 9010 2309 90 39 9800 + +  2309 10 15 9100 2309 90 70 9010 + + 2309 90 70 9100 + 13,85 2309 10 15 9200 +  2309 90 70 9200 + 18,47 2309 10 15 9300 +  2309 90 70 9300 + 23,09 2309 10 15 9400 +  2309 90 70 9500 + 27,70 2309 10 15 9500 +  2309 90 70 9600 + 32,32 2309 10 15 9700 +  2309 90 70 9700 + 36,94 2309 10 19 9010 +  2309 90 70 9800 4 40,63 (*) The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 895/97 (OJ No L 128 , 21 . 5 . 1997, p. 1 ). However:  '099' covers all destination codes from 053 to 096 inclusive,  '970 ' covers the exports referred to in Article 34 ( 1 ) (c) of Commission Regulation (EEC) No 3665/87 (OJ No L 351 , 14. 12 . 1987, p. 1 ). For destinations other than those indicated for each 'product code ', the amount of the refund applying is indicated by Where no destination (' + ') is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2) and (3 ). NB: The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as amended.